Citation Nr: 0213852	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in September 2000.  


FINDING OF FACT

Low back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is low 
back disability otherwise related to the veteran's active 
duty service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an April 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and private medical records from 
D. Machenzie, M.D., F.R.C.S.(C)., Medical City Dallas 
Hospital, and Columbia Medical Center of McKinney.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Moreover, for reasons hereinafter explained, the 
Board finds that the record as it stands includes sufficient 
competent medical evidence to decide the claim and that an 
examination and etiology opinion are not necessary.  38 
C.F.R. § 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his current back 
disability is related to service.  In his substantive appeal, 
the veteran stated that he injured his back in service during 
basic training and received treatment for his back injury in 
service.  However, service medical records reveal no back 
injuries or complaints, and the veteran's spine was 
clinically evaluated as normal on separation examination in 
March 1971.  In addition to the veteran's spine being 
clinically evaluated as normal on examination, the medical 
history report on separation examination shows that the 
veteran checked "no" for ever having had or currently 
having back trouble of any kind.  Therefore, even if the 
veteran's current contentions regard an inservice injury are 
accepted, it appears that any back injury during basic 
training was acute in nature and had resolved without 
resulting in chronic disability by the time of the veteran's 
discharge from service.  

Further, post-service medical records do not document any low 
back problems until about 1990, more than 18 years after 
service.  Furthermore, while private treatment records from 
1990 through 1992 from Dr. Mackenzie indicated that the 
veteran received treatment for a low back disability, 
including epidural steroid injections, these records fail to 
suggest any relationship between the veteran's current back 
disability and service. 

The Board has also considered the veteran's statements and it 
has been given weight as to his observation for symptoms and 
limitations caused by his back disability.  However, it does 
not appear that he is medically trained to offer any opinion 
as to causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for low back disability.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b). 

In closing, the Board acknowledges that a VA medical 
examination and opinion have not been obtained.  However, the 
record does include medical evidence of the veteran's 
condition during service and a report of medical examination 
at the time of his discharge from service.  Moreover, there 
is no supporting medical evidence of low back problems for 
many years after service, and the medical records dated in 
the 1990's regarding low back disability do not otherwise 
link current low back problems to service.  Under such 
circumstances any medical etiology opinion would be purely 
speculative.  The current medical evidence is sufficient to 
decide the claim and action to obtain a VA examination and 
etiology opinion is therefore not necessary.  38 C.F.R. 
§ 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 2001).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

